                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


BRIAN HOGUE,                                 Case No. 1:17-cv-00373-BLW

     Plaintiff,                              MEMORANDUM DECISION
                                             AND ORDER
        v.

KEITH YORDY and HENRY
ATENCIO sued in their official and
individual capacities, and
SERGEANT JOHN DOE, sued in his
individual capacity,

       Defendants.



                                INTRODUCTION

      Plaintiff Brian Hogue, a prisoner in the custody of the Idaho Department of

Correction (IDOC) is proceeding pro se in this prisoner civil rights action. Pending

before the Court are nine motions:

      (1)    Defendants’ Motion for Summary Judgment (Dkt. 15);

      (2)    Plaintiff’s Motion to Strike (Dkt. 18);

      (3)    Plaintiff’s Motion for Leave to File an Amended Complaint
             (Dkt. 23);

      (4)    Plaintiff’s Motion for Initial Review of Amended Complaint
             (Dkt. 25);



MEMORANDUM DECISION AND ORDER - 1
      (5)    Plaintiff’s Motion for Ruling on Plaintiff’s Motion for Leave to
             File Amended Complaint Prior to Hearing Defendants’ Motion
             for Summary Judgment (Dkt. 29);

      (6)    Plaintiff’s Objection and Motion to Exclude Declaration of
             Brian Adams in Support of Defendants’ Motion for Summary
             Judgment (Dkt. 31);

      (7)    Plaintiff’s Renewed Motion to Defer or Deny Defendant’s
             Motion for Summary Judgment Pending the Completion of
             Discovery and Request for Hearing re Motion for Summary
             Judgment (Dkt. 32);

      (8)    Plaintiff’s Motion for Finding of Contempt, Imposition of
             Sanctions, and Request for a Hearing (Dkt. 33); and

      (9)    Plaintiff’s Motion to Disqualify Judge on the Basis of Bias
             and/or Prejudice (Dkt. 35).

      Having reviewed the record and considered the written arguments of the

parties, the Court concludes that oral argument is unnecessary. The Court will rule

on each of the pending motions below. The key rulings will be as follows: First,

the Court will deny Defendants’ motion for summary judgment without prejudice.

Second, Mr. Hogue will be allowed to conduct limited discovery for a period of 90

days from the date of this Order. At the conclusion of this discovery period,

Defendants may renew their motion for summary judgment. Third, Mr. Hogue will

be allowed to amend his complaint to correct a clerical error, but he will not be

allowed to otherwise amend his complaint at this time.




MEMORANDUM DECISION AND ORDER - 2
                                  BACKGROUND

   1. Factual History

      From September 2016 to June 2017, IDOC facilities operated under

Standard Operating Procedure 402.02.01.001 Version 9.0 (“Mail Policy”) which

restricted inmates from receiving mail in colored envelopes, padded envelopes, or

envelopes with stains on them. Dkt. 30-3; Dkt. 30-2. IDOC states the Mail Policy

was put in place because illegal substances such as methamphetamines and

suboxone can more easily be hidden in or on colored envelopes than white

envelopes. Dkt.30-2; Dkt. 15-5.

      Brian Hogue is an inmate in the custody of the Idaho Department of

Corrections. At all times relevant to this suit, he was housed at the Idaho State

Correctional Institution (ISCI) in Ada County, Idaho.

      In December 2016, while incarcerated at the ISCI, Mr. Hogue reviewed on a

bulletin board a memorandum outlining the change to Mail Policy to ban receipt of

colored envelopes. Dkt. 30-1 at 2. Mr. Hogue later reviewed the Mail Policy in the

IDOC’s Standard Operating Procedures. Id. at 3.

      On April 7, 2017, a birthday card in a colored envelope sent to Mr. Hogue

by his mother was “seized” by staff in the mail room and destroyed. Id. at 3, 5;

Dkt. 3. Mr. Hogue was notified of that seizure on April 13, 2017. Dkt. 30-1 at 3.

      Mr. Hogue soon after filed a concern form. Id at 4. On May 8, 2017 he filed


MEMORANDUM DECISION AND ORDER - 3
an offender grievance, which he attached to the offender concern form. Id. On June

14, 2017, he received the level one and level two responses to that grievance. Id.

On June 21, 2017, he filed his appeal to those responses, exhausting his

administrative remedies. Id.

   2. Procedural History

      In September 2017, Mr. Hogue filed this lawsuit. Dkt. 3. In the Initial

Review Order issued in August 2018, Mr. Hogue was authorized to proceed on a

claim that the Mail Policy and seizure violated his First Amendment rights to send

and receive mail. Dkt. 9.

      Mr. Hogue has since asked the Court for leave to amend his complaint. Dkt.

23. In the First Amended Complaint, Mr. Hogue corrects a typographical error

misidentifying the date of seizure. Dkt. 24. He also seeks to add new defendants

and Fourteenth Amendment due process claims. Id.

      After Defendants moved for summary judgment, the Court stayed discovery,

explaining that plaintiff would be allowed an opportunity to specifically identify

any discovery he believed necessary to respond to the pending motion for

summary judgment. See Feb. 26, 2019 Order, Dkt. 26. In response, Mr. Hogue

says he needs additional discovery to show: (1) that Defendants were personally

involved in the Mail Policy; and (2) that the Mail Policy has no rational basis. Dkt.

32-1. Mr. Hogue also says he has not received any initial disclosures and asks the


MEMORANDUM DECISION AND ORDER - 4
court to hold defendants in contempt and issue sanctions. Dkt 32; Dkt. 33.

                                      ANALYSIS

A.    Defendant’s Motion for Summary Judgment and Plaintiff’s Request to
      Conduct Discovery

      Mr. Hogue responded to defendants’ pending motion for summary judgment

with a request to defer under Federal Rule of Civil Procedure 56(d).

      1. Rule 56(d)

      Rule 56(d) gives the Court discretion to defer a motion for summary

judgment if a nonmovant “shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition.” Fed. R. Civ. P.

56(d). Thus, under Rule 56(d) a party seeking discovery has the burden of

explaining (1) what further discovery would reveal beyond “pure speculation” and

(2) that that discovery is essential to its opposition to the motion for summary

judgment. Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018). Granting

summary judgment is generally disfavored “where relevant evidence remains to be

discovered.” Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988) (citation

omitted). However, where “further discovery could not elicit evidence that would

raise genuine issues of material fact, summary judgment would be appropriate.” Id.

      2. Analysis

      The key issue on summary judgment is whether Mr. Hogue’s First



MEMORANDUM DECISION AND ORDER - 5
Amendment rights were violated when the greeting card was confiscated. There is

no material issue of fact about whether, when, or why the card was confiscated.

Mr. Hogue submits that there is a material question as to whether there is a rational

basis for the Mail Policy. This is a legal analysis for the court to conduct using

factors announced in Turner v. Safley, 482 U.S. 78 (1987).

      Under Turner, a district court considers four factors in determining whether

a prison regulation that impinges on inmates’ constitutional rights is valid: (1)

whether there is a “rational connection between the prison regulation and the

legitimate governmental interest put forward to justify it”; (2) whether “there are

alternative means of exercising the right that remain open to prison inmates”; (3)

what “impact accommodation of the asserted constitutional right will have on

guards and other inmates, and on the allocation of prison resources generally”; and

(4) whether “ready alternatives” exist. Id. at 84.

      The first Turner factor requires the Court to consider whether there is a

“rational connection between the prison regulation and the legitimate governmental

interest put forward to justify it.” Id. at 89-90. The Court must determine (1)

whether the governmental interest is legitimate, (2) whether the governmental

objective is neutral, and (3) whether the Mail Policy is rationally related to that

interest. Thornburgh v. Abbot, 490 U.S. 401, 414 (1989).

      Defendants identified the interest underlying the Mail Policy: to maintain


MEMORANDUM DECISION AND ORDER - 6
institutional security and preserve internal order and discipline by preventing the

introduction of contraband into the prison system through colored envelopes. Dkt.

15-5; Dkt. 15-2 at 10. The detention, inspection, and censoring of mail by prison

officials in order to uncover contraband is a legitimate penological interest. Mann

v. Adams, 846 F.2d 589, 591 (9th Cir. 1988). Furthermore, the Mail Policy is

unquestionably neutral with regard to the content of the expression because the

distinction between prohibited and permitted materials is drawn “solely on the

basis of the materials’ potential effect on the prison’s legitimate objectives.”

Mauro v. Arpaio, 188 F.3d at 1059.

      Defendants have put forward evidence of a rational relationship between the

Mail Policy and preserving order by preventing the introduction of contraband. In

particular, they point to two pieces of evidence: first, when methamphetamine is

sprayed in liquid form onto envelopes it often leaves a slight discoloration which is

harder to detect on a colored envelope than on a white envelope; second, suboxone,

a prescription opioid, can be bought in the form of orange strips or film which can

be hidden in the crease or folds of envelopes and which are, again, more easily

concealed in color envelopes than white envelopes. Dkt. 15-5 ¶ 9-10. Defendants

had a rational basis to conclude that because colored envelopes concealed

contraband more effectively than white envelopes banning colored envelopes

would limit contraband being introduced into IDOC facilities through incoming


MEMORANDUM DECISION AND ORDER - 7
mail.

        Thus, Defendants have met their burdens under the first Turner factor.

However, if a plaintiff is able to put forward evidence that “refutes a common-

sense connection between a prison regulation and the objective that the

government’s counsel argues the policy was designed to further,” the government

must then come forward evidence that the connection is not so “remote as to render

the policy arbitrary or irrational.” Frost v. Symington 197 F.3d 348, 357 (9th Cir.

1999) (citations and internal quotations omitted).

        As noted above, Mr. Hogue has not yet been able to conduct any discovery

in this matter. He identifies numerous subject matters he wishes to take discovery

upon, including the following:

        (1)   incidents in which drugs were found in colored versus white
              envelopes during 2015-2017, see Hogue Aff, Dkt. 32-1, ¶¶ 6,
              7, 9, 10;

        (2)   IDOC communications relating to the purposes for adding
              the colored-envelope prohibition, id. ¶ 8;

        (3)   the confiscation of the greeting card sent to him, id. ¶ 11;

        (4)   grievances related to the confiscation of the greeting card,
              id. ¶ 12;

        (5)   “any and all training manuals, procedures, standard
              operating procedures, policy directives, memoranda, and
              other documents that relate to detection of drugs concealed
              in that mail, . . . .” id. ¶ 13;



MEMORANDUM DECISION AND ORDER - 8
      (6)    the identity of the mailroom employee who confiscated Mr.
             Hogue’s greeting car, id. ¶ 14; and

      (7)    defendants’ experience and personal involvement in the
             Mail Policy, etc. id. ¶ 16.

      The Court will allow Mr. Hogue to conduct discovery so that he will have an

opportunity to gather evidence in his effort to refute the common-sense connection

between the Mail Policy and the prison’s objective. More specifically, the Court

will allow Mr. Hogue to conduct discovery regarding the reasons the defendants

implemented, and later terminated, the Mail Policy. The Court will not undertake

the task of crafting appropriate discovery requests on this topic; that will be up to

Mr. Hogue. The Court will, however, offer the following observations in an effort

to guide the discovery efforts:

      Generally, the areas of inquiry Mr. Hogue outlines in his affidavit (Dkt. 32-

1) are far broader than what is proportional to the discovery needs of this case and

the limited scope of discovery the Court is permitting. Just as one example, Mr.

Hogue says he needs to be allowed the chance to ask defendants to turn over every

single incident report and other piece of paper related to discovery of contraband in

the prison mail during a two-year period. Such a request is overbroad and, more

substantively, it is of questionable utility. That is, even if Mr. Hogue is able to

demonstrate that the prison historically discovered more drugs in white envelopes

than colored ones, that piece of information would not refute the common-sense


MEMORANDUM DECISION AND ORDER - 9
connection between the Mail Policy and the objectives, particularly given

Defendants’ assertions that it was more difficult for prison staff to discover

contraband in colored envelopes than in white ones. Other than making this general

observation, the Court will leave it to the parties to agree upon the appropriate

discovery requests that will allow Mr. Hogue to conduct discovery regarding the

reasons for implementing the policy and the reasons for terminating it.

      Because the Court has concluded that Mr. Hogue should be permitted the

opportunity to conduct this limited discovery, the Court will deny the pending

summary-judgment motion without prejudice. At the conclusion of the 90-day

discovery period, Defendants may renew their motion for summary judgment.

      To streamline the process, however, the Court will resolve two motions that

are related to the summary-judgment motion at this time: (1) Plaintiff’s Motion to

Strike Dana Maybon’s Declaration (Dkt. 18); and (2) Plaintiff’s Motion to Exclude

the Declaration of Brian Adams (Dkt. 31)).

B.    Plaintiff’s Motions to Strike and Exclude

      Regarding Brian Adams’ declaration, Mr. Hogue incorrectly argues that this

witness’s testimony should be excluded because he cannot qualify as an expert

witness. Dkt. 31 at 2. At this summary judgment stage, however, the only relevant

question is whether Mr. Adams’ testimony comports with Federal Rule of Civil

Procedure 56(c)(4) (“An affidavit or declaration used to support or oppose a


MEMORANDUM DECISION AND ORDER - 10
motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.”). The Court finds the declaration does comport with

Rule 56(c)(4) because it is based on Mr. Adams’ personal knowledge and

experience as ISCI’s Facility Investigator from 2014-2016, his current position at

IDOC, and training associated with both positions. Dkt. 15-5. Furthermore, Mr.

Adams can testify to his familiarity with the Mail Policy and its purposes based

upon his use of the Mail Policy during his employment with IDOC. Id. Similarly,

the exhibits attached to Mr. Adams’ declaration appropriately provide context for

that declaration, although they are not directly relevant to Defendants’ summary

judgment motion. The documents’ appearance, contents, substance, and all the

circumstances are sufficient to authenticate the documents at this stage of

litigation. Fed. R. Evid. 901(b)(4). Therefore, Mr. Hogue’s objection and motion to

exclude the declaration of Brian Adams is denied.

      Likewise, the Court will deny Mr. Hogue’s motion to strike portions of Dana

Maybon’s declaration. Plaintiff’s argument that this witness “deliberately testified

in a matter that was intended to convey a false and misleading factual claim,” (Dkt.

18, at 4) are not persuasive. If plaintiff chooses to do so, in response to a renewed

summary judgment motion, he may argue that this witness’s testimony is not




MEMORANDUM DECISION AND ORDER - 11
persuasive, but he has not put forward any basis for striking the testimony. The

motion to strike will therefore be denied.

C.    Plaintiff’s Motion to Amend

      Rule 15 of the Federal Rules of Civil Procedure governs amendments to

pleadings. It states that in the circumstances presented here, a party may amend its

pleadings only by leave of the Court or by written consent of the adverse parties. In

the Ninth Circuit, not only should the Court “freely give leave when justice so

requires,” the policy is to be treated “with extreme liberality.” Fed. R. Civ. P.

15(a); Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th

Cir.1990). The Court considers four facts which can justify denying leave to

amend: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4)

futility. Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.

2001) (citing Griggs v. Pace Am. Group, Inc. 170 F.3d 887, 880 (9th Cir. 1999).

Although all these factors contribute to the analysis of whether a plaintiff should be

allowed an opportunity to amend, futility alone can justify denying such an

opportunity. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). A claim is

futile when it will inevitably be defeated on summary judgment. Johnson v.

American Airlines, Inc., 834 F.2d 721, 724 (9th Cir. 1987).

      Mr. Hogue’s proposed amendment corrects the “typo” on the Complaint

regarding the date his greeting card was seized. Consistent with Rule 15, the Court


MEMORANDUM DECISION AND ORDER - 12
grants in part Mr. Hogue’s motion to file an amended complaint to correct the date

of the incident to April 7, 2017. Dkt. 24 at ¶ 58.

      Mr. Hogue’s proposed amendment also seeks to add additional defendants:

Josh Tewalt in his official capacity; and Ashley Dowell, Jeffrey Zmuda, and Henry

Atencio in their official and individual capacities. Furthermore, Mr. Hogue seeks

to include Fourteenth Amendment due process claims.

      The Court will deny plaintiff’s motion to amend the complaint to add due-

process claims. In responding to this motion, defendants point out that in his

supporting affidavit, Mr. Hogue has conceded he was, in fact, afforded due

process. Mr. Hogue did not respond to this argument.

      As defendants point out, the Mail Policy met required minimum procedural

safeguards. When incoming inmate mail is withheld, the recipients’ Fourteenth

Amendment rights demand that the inmate be notified and that there is an appeal

process to a prison official other than the one who made the initial exclusion

decision. Krug v. Lutz, 329 F.3d 692, 698 (9th Cir. 2003). Mr. Hogue’s affidavit

shows these safeguards were maintained. He acknowledges that he received notice

of the Mail Policy in December 2016 and that he had responsibility to convey the

changes to his regular correspondents. Dkt. 30-1 ¶ 6; Dkt. 30-2. Within days of the

seizure, Mr. Hogue received notification. Dkt. 30-1 ¶ 11. Mr. Hogue then appealed

the seizure in a two-step appeal process. Dkt. 30-1 ¶14-17. Thus, in this instance,


MEMORANDUM DECISION AND ORDER - 13
the Mail Policy met all constitutionally required procedural safeguards.

      As for the remaining claims, defendants point out that these claims will be

futile because defendants will be entitled to summary judgment. As noted above, at

this time, the Court is denying the motion for summary judgment without

prejudice. As such, the Court will also deny plaintiff’s motion to amend the

complaint to add new defendants without prejudice. Plaintiff may renew this

motion at the conclusion of the limited discovery period outlined above.

D.    Plaintiff’s Motion for Contempt & Sanctions

      Mr. Hogue asks the Court to find Defendants in contempt of court and to

impose sanctions for their alleged failure to comply with a discovery order. Under

Federal Rule of Civil Procedure 37(b)(2)(vii), when a party fails to obey an order

to provide discovery, the Court may impose sanctions and/or treat that failure as

contempt of court. Two standards limit the discretion a district court may exercise

under this rule: “first, any sanction must be ‘just’; second, the sanction must be

specifically related to the particular ‘claim’ which was at issue in the order to

provide discovery.” Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee,

456 U.S. 694, 707 (1982).

      On February 26, this court entered an order instructing Defendants to

reexamine their disclosures and either supplement them within 14 days of the order

or notify Mr. Hogue that nothing would be disclosed. Although Defendants


MEMORANDUM DECISION AND ORDER - 14
completed the review and found they had disclosed all relevant information

through discovery in another pending suit brought by Mr. Hogue; however, they

failed to notify Mr. Hogue before April 15 that no further discovery would be

coming. While the Court looks unfavorably on this oversight, the Court declines to

find Defendants in contempt or impose sanctions. To sanction such an oversight

would not align with the requirement for just sanctions.

E.    Plaintiff’s Motion to Disqualify Judge

      Pursuant to 28 U.S.C. § 144, Mr. Hogue moves to disqualify the

undersigned judge from this matter for bias and prejudice against Mr. Hogue as a

pro se litigant who is currently incarcerated. Under 28 U.S.C. § 144, a presiding

judge may be recused upon filing of a “timely and sufficient affidavit” setting forth

facts establishing the judge's bias or prejudice. An affidavit is “sufficient” if the

affidavit alleges that “the bias or prejudice stems from an extrajudicial source and

not from conduct or rulings made during the course of the proceeding.” Toth v.

TWA, 862 F.2d 1381, 1388 (9th Cir.1988). The presiding judge determines whether

the affidavit is timely and legally sufficient. Berger v. United States, 255 U.S. 22,

32 (1921). Only if the judge finds it so shall he “proceed no further.” United States

v. Azhocar, 581 F.2d 735, 738 (1978).

      Mr. Hogue’s motion is untimely. A timely motion would have been brought

soon after this case was assigned to this Court in September 2017. Instead, Mr.


MEMORANDUM DECISION AND ORDER - 15
Hogue waited to file this motion until March 2019.

      Furthermore, Mr. Hogue’s affidavit is not legally sufficient. Mr. Hogue has

failed to allege any extrajudicial source for any bias or prejudice. He points to

various rulings that show, he alleges, that the Court is biased against him. In fact,

his entire “evidentiary basis” is United States Court records. Dkt. 35-1 at 7. He also

speculates that that there is a “very real possibility” that the undersigned judge “has

been in contact with Defendants’ counsel in this matter without notifying me of

such contact and outside my presence.” There is no support for this statement; to

put plaintiff’s mind at ease though, there have been no ex parte contacts between

defense counsel and the Court in this matter. Ultimately, plaintiff’s allegations and

speculation are insufficient under Toth. The motion to disqualify the judge in this

matter will be denied.

                                       ORDER

      IT IS ORDERED that:

      1.     Defendants’ Motion for Summary Judgment (Dkt. 15) is DENIED

WITHOUT PREJUDICE. As explained above, Defendants may renew their

motion at the conclusion of the discovery period allowed to Mr. Hogue.

      2.     Plaintiff’s Motion to Strike (Dkt. 18) is DENIED.

      3.     Plaintiff’s Motion for Leave to File an Amended Complaint (Dkt. 23)

is DENED IN PART and DENIED IN PART WITHOUT PREJUDICE as


MEMORANDUM DECISION AND ORDER - 16
explained above.

      4.    Plaintiff’s Motion for Initial Review of Amended Complaint (Dkt. 25)

and his Motion for Ruling on Motion to Leave to File Amended Complaint (Dkt.

29) are DEEMED MOOT in light of the Court’s ruling on Plaintiff’s Motion for

Leave to File an Amended Complaint.

      5.    Plaintiff’s Objection and Motion to Exclude Declaration of Brian

Adams in Support of Defendants' Motion for Summary Judgment (Dkt. 31) is

DENIED.

      6.    Plaintiff’s Renewed Motion to Defer or Deny Defendants’ Motion for

Summary Judgment Pending Completion of Discovery and Request (Dkt. 32) is

GRANTED IN PART and DENIED IN PART. As explained above, Plaintiff has

90 days in which to conduct discovery regarding the reasons the Mail Policy was

implemented and later terminated. Plaintiff may not conduct other discovery.

      7.    Plaintiff’s Motion for Finding of Contempt and Imposition of

Sanctions (Dkt. 33) is DENIED.

      8.    Plaintiff’s Motion to Disqualify Judge (Dkt. 35) is DENIED.

                                            DATED: September 19, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 17
